Opinion issued December 2, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00466-CR
          01-04-00467-CR
          01-04-00468-CR
____________

CHRISTOPHER MICHAEL SANCHEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause Nos. 958829, 954679, and 957071



 
MEMORANDUM  OPINION
               Appellant, Christopher Michael Sanchez, without an agreed
recommendation from the State, pleaded guilty to the felony offenses of (1) second-offender assault of a family member in cause number 958829, (2) aggravated assault
in cause number 954679, and (3) theft in cause number 957071.  After preparation of
a presentence investigation report, the trial court assessed punishment at confinement
for 12 years in the aggravated assault case and to 10 years in the assault and theft
cases.  We affirm.
               Appellant’s court-appointed counsel filed briefs concluding that the appeals
are wholly frivolous and without merit.  The briefs meet the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.]
1992, pet. ref’d).
               Counsel states in the briefs that copies were delivered to appellant, and that 
counsel advised appellant by letter of his right to examine the appellate record and
file a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  More than 30 days have passed, and appellant has not filed a pro se brief.  We
have carefully reviewed the record and counsel’s briefs.  We find no reversible error
in the record, and agree that the appeals are wholly frivolous.
               We affirm the judgments of the trial court.

                                                     PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).